Per Curiam:

The judgment of the comity court should be affirmed jUpon the opinion of the county judge.
As is stated by Talcott, J., in Risley v. Wightman (13 Hun, 163), “the fact that the indorsements constituted admissions against the interest of the testatrix at the time they were made, rendered them admissible in evidence against the defendant without proof of the actual payments.” But the learned judge immediately adds : “ Whether the payments were actually made was a question for the jury.” The indorsements are evidence, but not sufficient, standing alone, to establish the fact of payment, by the' debtor defendant to the owner of the note, of the amount indorsed and at the time when it was indorsed. • Some evidence of these facts must be given before a case is made for submission to the jury. For the reasons so clearly stated by Judge MayNard, we think such a case was not made.
The judgment of the county court must be affirmed, with costs.
Present — LearNEd, P. J., Bockes and BoakdmaN, JJ.
Judgment of county court affirmed, with costs.